[Cite as State ex rel. Internatl. Assn. of Fire Fighters v. Barbish, 2022-Ohio-2201.]


                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                   LAKE COUNTY

STATE OF OHIO ex rel.                                     CASE NO. 2021-L-103
THE INTERNATIONAL ASSOCIATION
OF FIRE FIGHTERS, LOCAL 1536,
AFL-CIO,                                                  Civil Appeal from the
                                                          Court of Common Pleas
                  Relator-Appellant,

         -v-                                              Trial Court No. 2020 CV 001168

JOHN BARBISH, IN HIS OFFICIAL
CAPACITY AS MAYOR AND
DIRECTOR OF PUBLIC SAFETY, et al.,

                  Respondents-Appellees,

JAMES G. POWERS,

                  Intervenor-Appellee.


                                                OPINION

                                         Decided: June 27, 2022
                                          Judgment: Affirmed


Joseph W. Diemert, Jr., Thomas M. Hanculak, and Mark V. Guidetti, Diemert &
Associates Co., LPA, 1360 SOM Center Road, Cleveland, OH 44124 (For Relator-
Appellant).

John D. Latchney, Hanna Campbell & Powell, LLP, 3737 Embassy Parkway, Suite 100,
Akron, OH 44333 (For Respondents-Appellees).

Alexander L. Ewing and Charles B. Galvin, Frost Brown Todd LLC, 9277 Centre Pointe
Drive, Suite 300, West Chester, OH 45069, and Stuart G. Torch, Elfvin, Klingshirn, Royer
& Torch, LLC, 4700 Rockside Road, Suite 530, Independence, OH 44131 (For
Intervenor-Appellee).


MATT LYNCH, J.
       {¶1}    Relator-appellant, International Association of Fire Fighters, Local 1536,

appeals from the judgments of the Lake County Court of Common Pleas, granting partial

judgment on the pleadings and summary judgment in favor of respondents-appellees, John

Barbish, the City of Wickliffe Civil Service Commission, and the City of Wickliffe, and

intervenor-appellee, James Powers. For the following reasons, we affirm the decision of the

lower court.

       {¶2}    On September 21, 2020, Local 1536 filed a Complaint for Declaratory

Judgment, Permanent Injunction, and Petition for Writ of Mandamus against Barbish, the

City of Wickliffe Civil Service Commission, and the City of Wickliffe, which was subsequently

amended. The Complaint alleged that the Wickliffe Fire Chief, James Powers, retired on

January 6, 2020, and was rehired the next day by Mayor Barbish. Local 1536 sent letters

to the city alleging this violated civil service laws requiring that Powers’ vacancy be filled

through a competitive promotional examination process.       Local 1536 contended that the

failure to follow this process deprived eligible fire captains from being considered for the

position. It requested a declaratory judgment that the vacancy created when Powers retired

and any resulting vacancies must be filled by a competitive examination process in

compliance with the law and that Powers does not properly hold the position of fire chief. It

sought a permanent injunction prohibiting non-competitive means for filling vacancies within

the Division of Fire. It also requested a writ of mandamus ordering the mayor to declare a

vacancy, administer an examination, and make an appointment to fill the vacancy.

       {¶3}    Barbish and Wickliffe filed an Answer on October 5, 2020. On November 13,

2020, Powers filed a Motion to Intervene, which was granted by the trial court.

       {¶4}    On February 5, 2021, Barbish and Wickliffe filed a Motion for Partial Judgment


                                              2

Case No. 2021-L-103
on the Pleadings, seeking dismissal of the Petition for Writ of Mandamus due to the

existence of an adequate remedy at law, and dismissal of the claims for punitive damages

and attorney’s fees.

       {¶5}   The parties filed joint stipulations of fact on February 26, 2021.            The

stipulations established, in pertinent part, the following facts:

       {¶6}   The Division of Fire is part of the Wickliffe Department of Public Safety, which

includes a Chief of Fire, four captains, three lieutenants and various grades of firefighters.

The Chief of Fire controls the day-to-day administration of the Division of Fire. These

employees, including the chief, are members of the competitive classified civil service who

are subject to the civil service competitive examination process for appointments and

promotions. The chief is not a “bargaining unit” employee subject to the collective bargaining

agreement between the city and Local 1536. The collective bargaining agreement has a

“management rights clause” which states that the employer retains the right to “determine

the basis for selection, retention and promotion of employees to or for positions not within

the bargaining unit established” by the bargaining agreement.

       {¶7}   Powers retired from his employment as the Chief of Fire on January 6, 2020.

Mayor Barbish and the city submitted paperwork to the Ohio Police and Fire Pension Fund

verifying that Powers retired on January 6 and was rehired by Barbish on January 7, 2020.

He was sworn in by Barbish on January 7. The decision to allow Powers “to retire and be

immediately rehired was not made based on any alleged or actual delinquency or

misconduct on the part of Mr. Powers; not due to any alleged or actual injury or * * * disability

of Mr. Powers.” On January 6, 2020, Barbish issued a memorandum to the city’s finance

director, directing her to assist Powers with his pension and also directing Powers receive a


                                                3

Case No. 2021-L-103
retirement package with sick time at his pre-retirement rate, totaling over $50,000, that all

benefits and compensation will remain the same as prior to his retirement, and setting a new

salary of 10 percent less than his 2020 salary at the rate of $97,965. On February 10, 2020,

Barbish presented an emergency ordinance to city council which authorized the finance

director to compensate the person performing duties of fire chief at the rate of $97,965 per

year. At the council meeting, Barbish represented that Powers’ retirement and rehiring was

“an administrative change” and Powers “did not vacate the position.” The ordinance was

adopted. No process was initiated under the civil service rules as is required when there is

a vacancy for the Fire Chief position. Local 1536 sent a February 7, 2020 e-mail to the Civil

Service Commission expressing its belief there was a vacancy, with which the Commission

disagreed. Local 1536 sent a letter to the Law Director on May 18, 2020, stating that the

vacancy should be filled via a competitive promotional examination and a separate

September 8 letter requesting prosecution of Barbish for refusing to declare a vacancy. No

such action was taken. Powers remained in the Fire Chief position as of the date of the

stipulations.

       {¶8}     The parties also stipulated that approximately four captains employed by the

Wickliffe Fire Department are eligible to take the promotional exam and approximately three

lieutenants would be eligible to take the exam to replace a promoted captain.

       {¶9}     On April 5, 2021, Barbish and the city filed a Motion for Summary Judgment.

It argued, inter alia, that there was a “contractual right to self-determine” the basis for

retaining Powers as chief and that there was not a true opening or vacancy to fill. Powers’

Motion for Summary Judgment similarly alleged a lack of a vacancy given his retirement and

rehire on the next day.      On the same date, Local 1536 filed its Motion for Summary


                                              4

Case No. 2021-L-103
Judgment. It alleged it was entitled to summary judgment since all promotions within fire

service and a vacancy in the position of fire chief must be effectuated through competitive

examination.

      {¶10} In a June 14, 2021 Opinion and Journal Entry, the lower court granted the

request for partial judgment on the pleadings as to punitive damages and attorney’s fees,

finding these were not recoverable. It denied the request on the claim for writ of mandamus,

finding it to be more appropriately addressed through the motion for summary judgment.

      {¶11} The court issued an August 26, 2021 Opinion and Judgment Entry granting

appellees’ motions for summary judgment and denying Local 1536’s motion. It concluded

that there had been no vacancy in the fire chief position and, thus, the requirements to fill

such vacancy were never triggered.

      {¶12} Local 1536 timely appeals and raises the following assignments of error:

      {¶13} “[1.]     The Trial Court erred in granting Appellee’s Motion for Summary

Judgment and for denying Appellant’s Motion for Summary Judgment because no question

of material fact existed and Appellant was entitled to judgment as a matter of law.

      {¶14} “[2.] The Trial Court erred in granting Appellees’ Motion for Partial Judgment

on the Pleadings denying recovery of punitive damages.

      {¶15} “[3.] The Trial Court Erred in granting Appellees’ Motion for Partial Judgement

on the Pleadings denying recovery of attorney fees.”

      {¶16} In its first assignment of error, Local 1536 argues that the lower court erred in

its ruling on summary judgment because it failed to properly apply the law as to whether

there was a vacancy that was subject to the competitive promotion process.

      {¶17} Pursuant to Civil Rule 56(C), summary judgment is proper when (1)


                                             5

Case No. 2021-L-103
the evidence shows “that there is no genuine issue as to any material fact” to be litigated,

(2) “the moving party is entitled to judgment as a matter of law,” and (3) “it appears from the

evidence * * * that reasonable minds can come to but one conclusion and that conclusion is

adverse to the party against whom the motion for summary judgment is made, that party

being entitled to have the evidence * * * construed most strongly in the party’s favor.”

       {¶18} A trial court’s decision to grant summary judgment is reviewed by an appellate

court under a de novo standard of review. Grafton v. Ohio Edison Co., 77 Ohio St.3d 102,

105, 671 N.E.2d 241 (1996). “A de novo review requires the appellate court to conduct an

independent review of the evidence before the trial court without deference to the trial court’s

decision.” Peer v. Sayers, 11th Dist. Trumbull No. 2011-T-0014, 2011-Ohio-5439, ¶ 27.

       {¶19} As an initial matter, we note that Barbish and Wickliffe argue in their appellees’

brief that Local 1536 lacked standing to bring a mandamus claim on behalf of the potentially

aggrieved firefighters who may be entitled to a promotion. The question of standing involves

whether the party who brought the claim “has alleged such a personal stake in the outcome

of the controversy, as to ensure that the dispute sought to be adjudicated will be presented

in an adversary context and in a form historically viewed as capable of judicial

resolution.” State ex rel. Ohio Academy of Trial Lawyers v. Sheward, 86 Ohio St.3d 451,

469, 715 N.E.2d 1062 (1999).

       {¶20} In support of their argument that there is a lack of standing to pursue a

mandamus action, appellees cite State ex rel. Internatl. Assn. of Fire Fighters, Local 381 v.

Findlay, 3d Dist. Hancock No. 5-05-21, 2006-Ohio-1774. In that case, the court emphasized

the limited nature of standing in a mandamus action and noted that “when mandamus is

sought ‘merely for the protection of private rights, the relator must show some personal or


                                               6

Case No. 2021-L-103
special interest in the subject matter, since he is regarded as the real party in interest and

his rights must clearly appear.’” (Citation omitted.) Id. at ¶ 18. It held that where the union’s

interest was in the promotion of a fire captain and the position had been filled by another

qualified individual, there was no public interest demonstrated and the union had no personal

interest that could be protected, thus demonstrating no standing for the purposes of

mandamus. Id. at ¶ 19-20. We note, however, that it observed that there may be a public

interest involved if the position were vacant and was not filled by another qualified candidate

and also emphasized that the union was protecting the interest of one union member at the

expense of another. Id. at ¶ 19 and 21. Here, Local 1536 is arguing that the position was

vacant and that multiple union members are qualified, which may, as the foregoing case

held, relate to a public interest which could be addressed through a mandamus action.

Further, as the court held, the interest of protecting the union’s members “is sufficiently

protected through the use of a declaratory judgment action.” Id. at ¶ 20.1 Such action is

also maintained in the present matter. Here, since resolution of the merits is necessary to

determine whether declaratory judgment is proper and the determination of whether there

was a vacancy is relevant to standing under the mandamus action, we must proceed to

address the merits of the claim.

        {¶21} Pursuant to R.C. 124.48:

                Whenever a vacancy occurs in a promoted rank in a fire department
                and no eligible list for that rank exists, the appointing authority shall
                certify the fact to the civil service commission. The civil service
                commission, within sixty days of the vacancy, shall conduct a
                competitive promotional examination. After the examination has been

1. We note that Powers argues that there is a lack of standing in relation to the declaratory judgment claim as
well, arguing that Local 1536 does not have the right to bargain over the terms and conditions of a non-
bargaining unit employee, i.e., Powers. This argument, however, fails to recognize that Local 1536 was
representing the interests of those who would be eligible for the position if in fact a vacancy was created and
there was an entitlement to sit for the competitive promotional examination.
                                                      7

Case No. 2021-L-103
              held, an eligible list shall be established, and the civil service
              commission shall certify to the appointing authority the name of the
              person on the list receiving the highest grade. Upon the certification,
              the appointing authority shall appoint the person so certified within ten
              days.

       {¶22} There is no dispute between the parties that, if there is a vacancy for the

position of Fire Chief, the appropriate procedure is following the process for a competitive

promotional examination and eligibility list as set forth in R.C. 124.48. The critical question

here is whether there was a “vacancy” in the Fire Chief position to trigger these

requirements.

       {¶23} “‘Vacancy’ is not defined in either R.C. Chapter 124 or the Ohio Administrative

Code, and it is not subject to any technical definition.” State ex rel. Hrelec v. Campbell, 146

Ohio App.3d 112, 118-119, 765 N.E.2d 402 (7th Dist.2001). It has been held that a vacancy

for the purposes of this chapter “occurs ‘when a position that has been established and

occupied becomes vacant by reason of the death, retirement, dismissal, promotion, or other

permanent absence of the former incumbent.’” State ex rel. Ohio Patrolmen’s Benevolent

Assn. v. Warren, 2019-Ohio-5046, 150 N.E.3d 451, ¶ 29 (11th Dist.), quoting State ex rel.

Mylott v. McKelvey, 151 Ohio App.3d 673, 2003-Ohio-328, 785 N.E.2d 759, ¶ 12 (7th Dist.).

       {¶24} Local 1536 emphasizes the inclusion of the term “retirement” in the foregoing

definition in support of an argument that a vacancy occurred.           However, the list of

justifications for a finding of vacancy states that a vacancy occurs when there is a “death,

retirement, dismissal, promotion, or other permanent absence of the former incumbent.”

Use of this language demonstrates that each of the foregoing terms is intended to be a

permanent departure from the office held by the incumbent. See State ex rel. Mathews v.

Alliance, 5th Dist. Stark No. 1995CA00160, 1995 WL 768511, *2 (Oct. 31, 1995), citing


                                              8

Case No. 2021-L-103
McCarter v. Cincinnati, 3 Ohio App.3d 244, 247, 444 N.E.2d 1053 (1st Dist.1981) (“to create

a vacancy pursuant to R.C. 124.44, the absence from the position must be permanent”). In

the present matter, there was no such departure, since there is no dispute that Powers

retired but was reappointed to his office the next day. This is not the typical departure that

creates a permanent absence from the office. Temporary separations from a position where

it is evident the individual was not intending to leave that position have not been found to

create a vacancy.     See Mathews at *1-2 (a vacancy was not created where a police

lieutenant separated from work, intending to use disability and sick time while pursuing a

disability pension since he did not express a desire to leave work until a decision on his

disability pension was made, the absence was not permanent, and he “could have resigned

or returned to duty following the decision concerning his pension disability”); Hrelec at 120

(a vacancy was not created in the office of a fire chief while he was unable to work due to a

medical condition).

       {¶25} To the extent that Local 1536 argues the trial court’s conclusion on whether a

vacancy existed is “particularly egregious given the fact that the Trial Court itself has

previously opined on such as scenario” and reached a different conclusion, we find this has

no bearing on our decision. The trial court’s decisions in other cases are not binding

authority on this court and do not impact our de novo review of this matter.

       {¶26} We also recognize the appellees’ argument that both the management rights

clause in the collective bargaining agreement and R.C. 4117.08 allow the employer to make

determinations regarding retention of employees in positions outside of the bargaining unit,

such as the fire chief. While this alone does not circumvent the obligation to follow civil

service requirements where otherwise necessitated by law, given that we find there was no


                                              9

Case No. 2021-L-103
vacancy warranting the application of R.C. 124.48, there is no applicable legal precedent

provided demonstrating the decision to retain Powers was outside of appellees’ authority.

       {¶27} Local 1536 also argues that R.C. 124.50 applies and prevented Powers from

being rehired or reinstated to his position of fire chief after retiring. R.C. 124.50 provides:

              Any person holding an office or position under the classified service in
              a fire department * * *, who resigns therefrom, may be reinstated to the
              rank of firefighter * * *, upon the filing of a written application for
              reinstatement * * *, and upon passing a physical examination disclosing
              that the person is physically fit to perform the duties of the office of
              firefighter * * *, the application for reinstatement shall be filed within one
              year from the date of resignation. Any person reinstated pursuant to the
              authority of this paragraph shall not receive credit for seniority earned
              prior to resignation and reinstatement, and shall not be entitled to
              reinstatement to a position above the rank of regular firefighter * * *,
              regardless of the position the person may have held at the time of
              resignation.


Local 1536 argues that, pursuant to this statute, Powers could not have been reinstated to

his position as chief and could only be reinstated as a regular firefighter.

       {¶28} R.C. 124.50 provides that a person who “resigns” from his or her office or

position can only be reinstated to the rank of a regular firefighter. In this context, it has been

held that “[a]n act of resignation requires both the intent to resign and an act of

relinquishment.” Dore v. Miller, 9th Dist. Lorain No. 03CA008416, 2004-Ohio-4870, ¶ 12,

citing State ex rel. Dwyer v. Middletown, 52 Ohio App.3d 87, 92, 557 N.E.2d 788 (12th

Dist.1988) (the definition of resignation “suggests an effective resignation requires two

distinct components: first, an intention to resign, and, second, an act of relinquishment”). It

has similarly been defined as to “give up deliberately.” State ex rel. Richard v. Springfield,

48 Ohio St.3d 65, 66, 549 N.E.2d 164 (1990), citing Webster’s Ninth New Collegiate

Dictionary (1984) 1003. Resignation has been viewed in the context of R.C. 124.50 as a


                                               10

Case No. 2021-L-103
“more radical change in circumstances” than a separation from employment, “connoting the

relinquishment of current as well as future opportunities.” Id. There can be no factual

dispute here that Powers did not intend to resign and relinquish his position; according to

the stipulated facts, he was immediately rehired and sworn in the day following his

retirement, Barbish represented to the council that it was an “administrative change,” and

Powers has continued to serve in his capacity as fire chief without interruption. It is evident

that his retirement related to receiving certain benefits rather than an intent to permanently

give up his employment.

       {¶29} Local 1536 cites to Dore in support of the proposition that a fire chief who

resigned could not be reinstated in that position, emphasizing that in Dore, a chief who

resigned to receive a pension and was subsequently reemployed by city administration as

a chief violated R.C. 124.50. We find this case is distinguishable. In Dore, the fire chief

submitted an unconditional letter of resignation, relinquished the position on a stated date,

was on non-payroll status for 24 days, an acting fire chief was appointed, the chief received

pension, and he failed to rescind his resignation. Id. at ¶ 13-14. In contrast, in the present

matter, Powers returned to office the day following his retirement and acted consistently with

remaining in the position, rather than the chief in Dore who was removed from payroll and

opted not to rescind his resignation. As emphasized in Dore, intention to resign is necessary

to find R.C. 124.50 applicable and that intention is not present here.

       {¶30} To the extent that Local 1536 argues the trial court erred by considering intent,

it is evident the issue of intent has been taken into consideration in cases such as Dore

when addressing the issue of resignation. It is a relevant consideration as outlined above.

Furthermore, we again emphasize that our review is de novo and our consideration of the


                                              11

Case No. 2021-L-103
legal issues is independent of the reasoning provided by the trial court.

       {¶31} For the foregoing reasons, we find there was no vacancy requiring the civil

service examination be offered and Powers did not resign such that he was ineligible to be

rehired as chief. Local 1356 is not entitled to the declaratory judgment requested since it is

inconsistent with the law. There is no right to mandamus relief since Local 1536 has not

established “a clear legal right to the requested relief.” State ex rel. Sands v. Culotta, 165

Ohio St.3d 172, 2021-Ohio-1137, 176 N.E.3d 735, ¶ 11. Similarly, an injunction is not

warranted since Local 1536 did not prove that it has “prevailed on the merits.” (Citation

omitted.) Novy v. Ferrera, 11th Dist. Portage No. 2013-P-0063, 2014-Ohio-1776, ¶ 55.

       {¶32} The first assignment of error is without merit.

       {¶33} In its second assignment of error, Local 1536 argues that the lower court erred

in granting judgment on the pleadings in favor of appellees on the issue of punitive damages

due to Local 1536’s failure to request compensatory damages, arguing that it sought all

available relief and is entitled to recovery of damages in a mandamus action where the

relator prevails. In the third assignment of error, Local 1536 argues that the lower court

erred in finding there was no allegation of bad faith thereby preventing the recovery of

attorney’s fees.

       {¶34} We find the foregoing issues moot. Since there are no merits to the claims

raised by Local 1536 and it did not prevail on the mandamus claim nor demonstrate bad

faith given that appellees complied with the law, there can be no entitlement to either punitive

damages or attorney’s fees. See Butler Cty. Joint Vocational School Dist. Bd. of Edn. v.

Andrews, 12th Dist. Butler No. CA2006-10-245, 2007-Ohio-5896, ¶ 76 (“[W]e have

determined that appellant was not entitled to judgment in this case, and he therefore would


                                              12

Case No. 2021-L-103
not be entitled to damages. Accordingly, appellant’s assignment of error with regard to the

court’s decision on the issue of punitive damages is moot.”).

       {¶35} The second and third assignments of error are without merit.

       {¶36} For the foregoing reasons, the judgments of the Lake County Court of

Common Pleas, granting partial judgment on the pleadings and summary judgment in favor

of respondents-appellees, are affirmed. Costs to be taxed against appellant.



JOHN J. EKLUND, J., concurs,

CYNTHIA WESTCOTT RICE, J., dissents with a Dissenting Opinion.



                         __________________________________________




CYNTHIA WESTCOTT RICE, J., dissents with a Dissenting Opinion.

       {¶37} At issue in this matter is whether the former incumbent and again current fire

chief, who retired, only to be re-hired with benefits the following day, left a vacancy upon his

resignation such that the requirements of R.C. 124.48 were triggered.             The majority

concludes the retirement was not a contemplated, permanent resignation and, as a result,

there was never a vacancy for the position of fire chief. I disagree with this position and

therefore respectfully dissent.

       {¶38} Appellees argue that the process of “retire/rehire” is merely administrative

paperwork and is an “administrative retirement” that did not require the city or mayor to follow

the civil service promotional procedures contained in R.C. 124.48.




                                              13

Case No. 2021-L-103
       {¶39} The fundamental purpose of civil service laws and rules is to establish a merit

system under which appointments in certain branches of the public service may be based

upon demonstrated fitness independent of political considerations and free from

discrimination because of political reasons or affiliation, and to protect appointees from such

unjust discrimination. Curtis v. State, ex rel. Morgan, 108 Ohio St. 292, 296 (1923).        The

civil service system is accordingly designed to avoid the “traditional spoils system” and

provides “a method of fair employee selection and promotion based upon merit and fitness.”

McCarter v. Cincinnati, 3 Ohio App.3d 244, 248 (1st Dist.1981). Hence, appointments and

promotions in civil service positions must normally be made pursuant to competitive

examination in accordance with the purpose of the Civil Service Act and R.C. 124.48.

              Whenever a vacancy occurs in a promoted rank in a fire department
              and no eligible list for that rank exists, the appointing authority shall
              certify the fact to the civil service commission. The civil service
              commission, within sixty days of the vacancy, shall conduct a
              competitive promotional examination. After the examination has been
              held, an eligible list shall be established, and the civil service
              commission shall certify to the appointing authority the name of the
              person on the list receiving the highest grade. Upon the certification,
              the appointing authority shall appoint the person so certified within ten
              days.

              When an eligible list exists and a vacancy occurs in a position for which
              the list was established, the appointing authority shall certify the fact to
              the civil service commission. The person standing highest on the list
              shall be certified to the appointing authority, and that person shall be
              appointed within ten days. Id.

       {¶40} The majority aptly points out that the term “vacancy” is not defined by statute

or the administrative code. Still, courts have concluded that a “vacancy,” in a position, for

purposes of R.C. Chapter 124, “occurs ‘when a position that has been established and

occupied becomes vacant by reason of the death, retirement, dismissal, promotion, or other

permanent absence of the former incumbent.’” (Emphasis added.)              State ex rel. Ohio
                                               14

Case No. 2021-L-103
Patrolmen’s Benevolent Assn. v. Warren, 11th Dist. Trumbull No. 2015-T-0017, 2019-Ohio-

5046, ¶29, quoting Mylott v. McKelvey, 151 Ohio App.3d 673, 676, 2003-Ohio-328, ¶12 (7th

Dist.2003).

       {¶41} Initially, this definition does not necessarily require a resignation or retirement

to be “permanent” for a vacancy to exist. To the contrary, the above definition of vacancy is

disjunctive. Simply because the final, open-ended disjunct includes a “permanent absence”

does not require the conclusion that each previous disjunct require permanency. While

death is clearly permanent and dismissal may be, neither retirement (as demonstrated in

this case) nor promotion are necessarily permanent. In this regard, I would interpret “other

permanent absence of the former incumbent” to contemplate situations where a former

incumbent is incapable of returning to the position due to an incident that rendered him or

her permanently incapable of performing the duties the position demands, e.g., an extreme

and incapacitating medical event.

       {¶42} Regardless of this point, the definition of “vacancy” cited in OPBA derives from

McCarter, supra, a 1981 case issued by the First Appellate District. The court in McCarter

adopted the definition from “Ballantine’s Law Dictionary, 1331 (3 Ed.1969).” The definition

advanced in McCarter can imply that each of the instances of a “vacancy” listed would

require a form of “permanency in departure” from the position held by a former incumbent.

Defining “vacancy” in terms of “permanency” (or an incumbent’s intention for the retirement

or resignation to be permanent) is somewhat arbitrary and, in my estimation, contrary to the

purpose of Ohio’s Civil Service Act. Significantly, the Supreme Court of Ohio has not

weighed in on, let alone applied, this definition.




                                               15

Case No. 2021-L-103
       {¶43} With all due respect to Ballantine’s 1969 definition of “vacancy,” I propose the

manner in which Ohio courts denote the term should be revisited. Black’s Law Dictionary’s

most recent edition defines the term “vacancy,” in relevant part, as: “The quality, state, or

condition of being unoccupied, esp. in reference to an office, post, or piece of

property. 2. The time during which an office, post, or piece of property is not occupied. 3. An

unoccupied office, post, or piece of property; an empty place. • Although the term sometimes

refers to an office or post that is temporarily filled, the more usual reference is to an office or

post that is unfilled even temporarily * * * 4. A job opening; a position that has not been

filled.” Id. (11th Ed.2019).    Black’s Law Dictionary does not import any conception of

“permanency” into the definition of the term “vacancy.” And, in this respect, would seem

more consistent with the salutary and egalitarian policies animating Ohio’s civil service laws.

       {¶44} Appellees place great emphasis on the chief’s intentions vis-à-vis his

retirement and the apparent arrangement with the city that he would, the following day, be

rehired. I do not dispute that these intentions and this arrangement were in place. And the

parties do not take issue with the chief’s eligibility to receive pension benefits. Pursuant to

R.C. 742.37(C)(2), governing pension benefits and payments, states, in pertinent part “[a]

member of the fund who has fifteen or more years of service credit and who voluntarily

resigns * * * shall receive an annual pension * * *.” The chief is an ostensible member and

he voluntarily resigned from his post. Statutorily, however, this eligibility for a pension does

not permit the city to simply, behind closed doors, pursuant to private agreement, rehire the

incumbent who has voluntarily resigned to be eligible for pension benefits.

       {¶45} Pursuant to R.C. 124.50, “[a]ny person holding an office or position under the

classified service in a fire department * * * who resigns therefrom, may be reinstated to the


                                                16

Case No. 2021-L-103
rank of firefighter” upon a specific application process. Moreover, upon reinstatement, that

person “shall not receive credit for seniority earned prior to resignation and

reinstatement, and shall not be entitled to reinstatement to a position above the rank

of regular firefighter * * * regardless of the position the person may have held at the

time of resignation.” (Emphasis added.) Adopting the definition of vacancy I propose, which

affords greater deference and fidelity to the purpose of civil service laws, would render the

procedures utilized by the city in this matter contrary to law. After the retirement, there was

a vacancy. The process set forth in R.C. 124.48 was required upon the chief’s resignation

and retirement. This is not to say the chief could not seek reinstatement, it merely triggered

the requirements of R.C. 124.50.

       {¶46} Next, during oral argument, the city and the chief argued that no vacancy in

the position of fire chief occurred because it was never unoccupied. In other words,

notwithstanding the retire/rehire arrangement, there was no separation from the chief’s

employment. I find this position somewhat disingenuous. Upon his formal retirement, there

was an immediate vacancy. That is, to be rehired necessarily implies an existing vacancy

which would trigger the statutorily mandated promotional process to fill the retired

incumbent’s position. Our working concepts of space and time necessitate this conclusion;

even if the chief retired for a nanosecond, there was still a legal vacancy and the R.C. 124.48

procedures must be observed.

       {¶47} I wish to emphasize that my position is based upon a reading of the law which

inherently incorporates the ends, purposes, and goals of the relevant legislation. I do not

and would not take issue with the chief’s laudable service. Moreover, I fully accept the city’s

assurances that his value to the department (as well as a public servant in general) might


                                              17

Case No. 2021-L-103
warrant him retaining the position from which he retired/resigned. We must follow, however,

both the letter and spirit of the law. To this end, I can neither condone nor countenance the

procedures employed and the outcome they eventuated.                Such procedures were

fundamentally contrary to the applicable statutory process.

       {¶48} Firefighters and police officers are front-line, first responders. They are not

paid large salaries for the risks they take to maintain public safety. Moreover, as public

servants, they might easily be unjustly thwarted or illegitimately advanced in their positions

through the vagaries of politics, nepotism, or other improper influences.       The General

Assembly, via enacting the procedures set forth in the civil service code, attempted to avoid

or certainly minimize these problems. The civil service promotional process provides a

benefit of certainty to the advancement process upon which firefighters and police officers

should be able to rely. Although the chief may indeed be the best individual to hold the

esteemed post from which he retired, by virtue of his retirement, I am compelled to conclude

the mechanisms of R.C. Chapter 124 (in particular R.C. 124.48 and R.C. 124.50) were

triggered.

       {¶49} I respectfully dissent.




                                             18

Case No. 2021-L-103